Grant, J.
(after stating the facts). Plaintiff was 19 years and 7 months old, and had had several years of experience in iron working, including the turning and making of threads. The place where he was at work required care to prevent falling. That risk he assumed. The work itself was not difficult, and required no great skill. Aside from the mere fact of the accident, there is no testimony tending to show a defective coupling, except that of plaintiff that the couplings looked old. Plaintiff and his witnesses all testified that age does not spoil couplings. It was plaintiff’s duty to examine these couplings. He was required to oil the threads, and did so. He was competent to select the proper couplings. There was no necessity for his asking Mr. Lynch if they were all right. *102Whether he used the one Mr. Lynch picked out of his hand and looked at, the record does not show. One of plaintiff’s witnesses, a steam and pipe fitter, testified that “old couplings are often as good as when they were first used. They are used over and over again, dozens of times. ” One witness testified that these, couplings ‘ ‘ sometimes become to be not all right,” and gave several reasons why, viz.: Oross-threading, stretching and expanding, kinking, and becoming stripped. There is no evidence that the coupling in question was defective in either of these particulars. If it had been, certainly the plaintiff should have detected it, and refused to use it. That this coupling fitted seems established beyond question. Plaintiff had screwed the coupling on to the railing pipe or guard full length, had placed the end of the other pipe in proper position, and had screwed the coupling to within two or three threads of its final position. While he was doing this, nothing developed to indicate any defect in the coupling. We might speculate as to how this accident happened, but that is not the province of either the court or the jury. Speculation and guesses cannot form the basis for verdicts. Fuller v. Railroad Co., 141 Mich. 66. The court said, in directing the verdict:
‘ ‘ There is no testimony that this individual coupling was defective. It would be, I think, a violent presumption to presume that it was, because the boy testifies on the witness stand that he used his wrench in screwing the coupling on to the piece of pipe that was already in place. This would indicate that the thread was in working order and that he had to use not only his hands, but a wrench in order to screw the coupling on to the pipe that was already in place. It would be far more reasonable to suppose that the thread of the piece of pipe which was finally adjusted to this coupling, was made of a similar die, and therefore did not fit into the coupling, than that the coupling was defective.”
The court correctly directed a verdict for the defendant.
Judgment affirmed.
Blair and Montgomery, JJ., concurred with Grant, J.